 Case 1:20-cr-00196-RMB Document 11 Filed 10/23/20 Page 1 of 4 PageID: 128



                                                            [Dkt. No. 3]

                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY
                           CAMDEN VICINAGE


UNITED STATES OF AMERICA          :
                                  :
                v.                :   Criminal No. 20-196 (RMB)
                                  :
NAHEEM CLARK                      :     OPINION



     This matter comes before the Court on Defendant Naheem Clark’s

Motion to Terminate Supervised Release [Dkt. No. 3].               For the

reasons that follow, Defendant’s Motion will be DENIED.

     On May 11, 2010, Defendant Naheem Clark pled guilty in the

Southern District of New York to an Information charging him

with participation in a drug trafficking conspiracy, in

violation of 21 U.S.C. § 346, and unlawful possession of a

firearm as a convicted felon, in violation of 18 U.S.C. §

922(g)(1).   On August 19, 2011, Defendant was sentenced to

imprisonment for a term of 40 months and supervised release for

a term of ten years.

     On September 19, 2014, Defendant pled guilty in the

sentencing court to violating the terms of his supervised

release by committing a state crime (i.e. unlawful possession of

narcotics), and was sentenced to imprisonment for a term of 46

months and supervised release for a term of five years.
 Case 1:20-cr-00196-RMB Document 11 Filed 10/23/20 Page 2 of 4 PageID: 129



     On April 14, 2016, Defendant was released from prison and

began his new term of supervised release.        On February 25, 2020,

jurisdiction over Defendant’s supervised release was transferred

to the District of New Jersey.      On May 28, 2020, Defendant filed

the instant motion, seeking early termination of his supervised

release, which is scheduled to expire in April 2021.

     Defendant argues that he has complied with the conditions

of supervised release, has made progress in terms of self-

improvement and career prospects, and poses no risk to victims

or the public at large.     Defendant also argues that the policy

goals of supervised release have already been met in his case,

and that the interests of justice would be served by terminating

his supervision now.

     The Government (as well as the Court) commends Defendant

on, inter alia, his stable employment and charitable works, but

notes that such behavior is the conduct expected of someone on

supervised release, and is indicative of the salutary effect

supervision has had upon Defendant.       The Government argues that

the history and characteristics of the Defendant, the need for

specific deterrence, and the interest of justice each weigh

strongly in favor of continued supervision.         The Government also

argues that Defendant has not demonstrated any “exceptional or

extraordinary” circumstances which might be sufficient to

justify early termination of supervised release.
 Case 1:20-cr-00196-RMB Document 11 Filed 10/23/20 Page 3 of 4 PageID: 130



     This Court has discretion to terminate a term of supervised

release, pursuant to Title 18, United States Code, Section

3583(e)(1).   That section provides, in pertinent part:

     The Court may, after considering the factors set forth
     in section 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D),
     (a)(4), (a)(5), (a)(6) and (a)(7). . . terminate a term
     of supervised release and discharge the defendant
     released at any time after the expiration of one year of
     supervised release . . . if it is satisfied that such
     action is warranted by the conduct of the defendant
     released and the interest of justice.

     Early termination of supervised release is a decision

entrusted to the sound discretion of the District Court.           Courts

in various jurisdictions, including in the Third Circuit, have

repeatedly held that “mere compliance with the terms of

probation or supervised release is what is expected of

probationers, and without more, is insufficient to justify early

termination.” United States v. Caruso, 241 F. Supp. 2d 466, 469

(D.N.J. 2003); see also United States v. Paterno, 2002 WL

1065682, at *3 (D.N.J. April 30, 2002) (unpublished) (Bassler,

U.S.D.J.) (“Merely complying with the terms of his probation and

abiding by the law are not in and of themselves sufficient to

warrant early termination of probation; rather, this is simply

what is expected of Defendant”).       Most recently, the Third

Circuit has held in a precedential opinion that a Court should

“provide relief only if it is satisfied that early termination

is warranted by the defendant’s conduct and is in the interest
 Case 1:20-cr-00196-RMB Document 11 Filed 10/23/20 Page 4 of 4 PageID: 131



of justice.” United States v. Melvin, ___ F.3d ___, 2020 WL

6108619, at *3 (3d Cir. Oct. 16, 2020).

     In this Court’s view, Defendant has not demonstrated that

his conduct and the interest of justice would warrant early

termination of the period of supervised release imposed by the

sentencing Court.    Nor has he brought to the Court’s attention

any exceptional or extraordinary circumstances sufficient to

justify such a revision of the sentencing Court’s decision.

That Defendant has been compliant on supervised release, while

laudable, is what is expected of him.        Additionally, as both the

Government and Defendant himself noted, Defendant’s current

reporting requirements are minimal, and therefore not so onerous

that he cannot see them through to their scheduled end in 2021.

     Considering the § 3553 factors and the interest of justice,

this Court finds that the Defendant shall remain on supervised

release.   Continuing Defendant on supervised release “promotes

respect for the law” and has “a very valuable deterrent” effect

on defendants, thereby protecting the public.         United States v.

Westberry, 2017 WL 3411865, at *2 (3d Cir. Aug. 9, 2017) (non-

precedential).

     Accordingly, the Court denies Defendant’s motion.



Dated: October 22, 2020                 s/Renée Marie Bumb
                                        RENÉE MARIE BUMB
                                        United States District Judge
